                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION
USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      SA:19-CR-00175(1)-OLG
                                                §
(1) JOSE HERNANDEZ                              §

        ORDER SETTING HEARING ON MOTION TO REVOKE
                    SUPERVISED RELEASE
         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
HEARING ON MOTION TO REVOKE SUPERVISED RELEASE in Courtroom 1, on the
First Floor of the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez
Boulevard, San Antonio, TX, on Thursday, November 21, 2019 at 10:30 AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 31st day of October, 2019.




                                                ______________________________
                                                ORLANDO L. GARCIA
                                                CHIEF U.S. DISTRICT JUDGE
